DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 11/30/2021.  Claims 1-5, and 8-19 are pending for consideration in this Office Action.

Response to Amendment

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 9/16/2021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 18, the recitation of “...wherein the latent heat accumulator is plate-shaped and positioned in a heat exchange connection with the cooling surface of the evaporative cooling system,” renders the claim unclear. It is unclear if the limitation “...evaporative cooling system” is a clear antecedent basis issue of if the limitation is a misstatement of the aforementioned “evaporation element.”  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - wherein the latent heat accumulator is plate-shaped and positioned in a heat exchange connection with the cooling surface of the evaporation element - - for clarity.

Regarding Claim 19, the recitation of “...wherein the at least one cooling element is positioned on one side of the latent heat exchanger and the chamber is positioned on an opposite side thereof,” renders the claim unclear because it is unclear if the limitation “latent heat exchanger” is a clear antecedent basis issue of if the limitation is a misstatement of the aforementioned “latent heat accumulator.”  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 10-12, 15 and 17-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Maier-Laxhuber et al. (JP2002013835A).

Regarding Claim 1, Maier-Laxhuber teaches a transport container for transporting temperature-sensitive transport goods [0025; 0029; 0031; fig 1] comprising a chamber [4] for receiving the transport goods [0031]; 
a casing [10] enclosing the chamber [0031] and at least one cooling element for temperature control of the chamber, the cooling element comprising:
an evaporation element [8] with a cooling surface [at least the surface of element 8; 0031]; 
a desiccant [11] for receiving coolant evaporated in the evaporation element [0031; 0037], 
a transport path [20] for transporting the evaporated coolant to the desiccant [0033; 0034], 

wherein the evaporation element [8] and the desiccant [11] are separated by a first thermal insulation [at least transport space 20; 0033; 0034; fig 1; where it is disclosed that the space 20 acts as a vapor distributor i.e. transport path and a vacuum insulation; see also 0014 where insulation means i.e. insulation can be used in space 20], and 
wherein the first thermal insulation [20] between the evaporation element [8] and the desiccant [11] comprises an insulating layer that is permeable to vapour diffusion, which forms the transport path [0033; 0034; fig 1; where coolant is evaporated through space 20 and acts as a vapor distributor].

Regarding Claim 2, Maier-Laxhuber teaches the invention of Claim 1 above and Maier-Laxhuber teaches where the cooling surface [at least the surface of element 8] communicates with the latent heat accumulator [2, 19] for heat exchange and the latent heat accumulator communicates with the chamber [4] for heat exchange [0031; 0037].

Regarding Claim 3, Maier-Laxhuber teaches the invention of Claim 1 above and Maier-Laxhuber teaches where the latent heat accumulator [2, 19] is arranged between the cooling surface [at least the surface of element 8] and the chamber [4; 0031; 0037; fig 1].

Regarding Claim 5, Maier-Laxhuber teaches the invention of Claim 1 above and Maier-Laxhuber teaches where the cooling element [8] is sealed against the environment in a vapor diffusion tight manner [0031; 0034].

Regarding Claims 10 and 15, Maier-Laxhuber teaches the invention of Claim 1 above and Maier-Laxhuber teaches where the latent heat accumulator [2] surrounds the chamber [4] on all sides [0032].

Regarding Claim 11, Maier-Laxhuber teaches the invention of Claim 1 above and Maier-Laxhuber teaches where the cooling surface of the evaporation element [8] surrounds the chamber [4] on all sides [0031].

Regarding Claim 12, Maier-Laxhuber teaches the invention of Claim 1 above and Maier-Laxhuber teaches where the latent heat accumulator [2] and the evaporation element [8] each form a layer of the casing of the transport container [0031; 0032; fig 1].

Regarding Claim 17, Maier-Laxhuber teaches the invention of Claim 1 above and Maier-Laxhuber teaches wherein the latent heat accumulator [2, 19] is spaced from the casing [10] that encloses the chamber and the at least one cooling element [8; by inspection at fig 1].

Regarding Claim 18, Maier-Laxhuber teaches the invention of Claim 1 above and Maier-Laxhuber teaches wherein the latent heat accumulator [2, 19] is plate-shaped and positioned in a heat exchange connection with the cooling surface of the evaporation element [8; by inspection at fig 1; where on a vertical side of the container 4 

Regarding Claim 19, Maier-Laxhuber teaches the invention of Claim 1 above and Maier=Laxhuber teaches wherein the at least one cooling element [8] is positioned on one side of the latent heat accumulator [2, 19] and the chamber [4] is positioned on an opposite side thereof [by inspection at fig 1].

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier-Laxhuber et al. (JP2002013835A) in view of Lin et al. (US2012/0097216).

Regarding Claims 4 and 14, Maier-Laxhuber, as modified, teaches the invention of Claim 1 above but does not explicitly teach where the cooling surface and the latent heat accumulator are separated by a second thermal insulation.
However, Lin teaches a heat exchange apparatus [fig 4b] having where a cooling surface [3a] and a latent heat accumulator [2, 5] are separated by a thermal insulation [4; 0057] for the obvious advantage of controlling the rate of heat transfer between the cooling surface and the heat accumulator [0057; where one of ordinary skill in the art would recognize the advantages of selecting a thermal insulation that conducts heat at a desired rate].
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier-Laxhuber et al. (JP2002013835A) in view of Fink et al. (US2010/0024439).

Regarding Claim 8, Maier-Laxhuber, as modified, teaches the invention of Claim 1 above but does not explicitly teach where the latent heat accumulator has a phase transition temperature of 3-10 C.
However, Fink teaches a cooling device having a latent heat accumulator [4; 0016] having where the latent heat accumulator [4] has a phase transition temperature of 3-10 C [0018]. where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. assures that a target temperature between 3-10 C can be achieved and thereby make the system more efficient.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Maier-Laxhuber to have where the latent heat accumulator has a phase transition temperature of 3-10 C in view of the teachings of Fink where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. assures that a target temperature between 3-10 C can be achieved and thereby make the system more efficient.
Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier-Laxhuber et al. (JP2002013835A) in view of Terai et al. (JPS58151954A).

Regarding Claims 9 and 13, Maier-Laxhuber, as modified, teaches the invention of Claim 1 above but does not explicitly teach where the evaporation element comprises a textile which contains the coolant.
However, Terai teaches a solar heat exchanger [fig 1] having where an evaporation element [at least heat exchanger 30 of casing 12] comprises a textile which contains the coolant [page 2, L1-12; fig 1] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide a structure that adsorbs water and aids the cooling operation and thereby make the system more efficient [Abstract].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Maier-Laxhuber to have where the cooling element comprises a where the evaporation element comprises a textile which contains the coolant in view of the teachings of Terai where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. provide a structure that adsorbs water and aids the cooling operation and thereby make the system more efficient.



Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier-Laxhuber et al. (JP2002013835A) in view of Smith et al. (US6584797).

Regarding Claim 16, Maier-Laxhuber teaches the invention of Claim 1 above but does not teach a reservoir for the coolant that is fluidly connectable with the evaporation element.  
However, Smith teaches a temperature controlled shipping container [col 1, lines 8-14] having a reservoir [110] for a coolant that is fluidly connectable with an evaporation element [108; col 4, lines 1-6; fig 1].  Smith also teaches that this arrangement advantageously serves as a coolant supply for the system [col 4, lines 1-12].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Maier-Laxhuber to have a reservoir for the coolant that is fluidly connectable with the evaporation element in view of the teachings of Smith in order to serve as a coolant supply for the system.

Response to Arguments

On pages 5 -7 of the remarks, Applicant argues with respect to Claim 1 that the material 2 of Maier-Laxhuber et al. (JP2002013835A, hereinafter “Maier-Laxhuber”) is not the claimed “latent heat accumulator layer.”  Applicant's arguments have been considered but are not persuasive. 

In response to Applicant's arguments, it is disclosed that a latent heat accumulator is a material and/or structure that undergoes phase change and Maier-Laxhuber teaches that material [2] for storing the working medium i.e. water is affixed by a grid 19 and one skilled in 

With respect to the argument that the latent heat accumulator [2, 19] and evaporator [3] are not separate components.  
Whereas the latent heat accumulator 2, 19 and the evaporator form a cooling system, the components are clearly separate. See Maier-Laxhuber at 0031 where the evaporator is a structure that surrounds the chamber and at 0032 the latent heat accumulator 2, 19 is an additional structure fixed to the chamber by a grid 19.  Assuming the correctness of Applicant’s argument that working medium flows through the two components...that argument does not negate the fact that the components are separate.  

With respect to the argument that Maier-Laxhuber does not teach a phase change material and/or teaches away from the use of a phase change material.
Maier-Laxhuber teaches at 0020 that water freezes and thaws and one skilled in the art recognizes that water is a phase change material.
 
Lastly, Applicant’s argument that the evaporator of Maier-Laxhuber is different from the evaporator element of the claimed invention.
In response to Applicant’s argument, the argument with respect to the claimed ‘evaporation element’ is dubious at best because Applicant on page 9 defines the evaporation element as an unnamed structure that comprises a coolant containing textile.  Thus, with such a vague description of what the evaporation element is...it is problematic to argue that a prior art structure does not meet the structure “envisaged” by the Applicant.   Accordingly, the rejection is maintained.



  In response to Applicant's arguments, Applicant has not pointed out specifically where Maier-Laxhuber teaches away from adding a reservoir.  The assertion that Maier-Laxhuber performs it function “satisfactorily” does not negate improvement to the system. 
With respect to impermissible hindsight, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this instance, Smith teaches that this arrangement advantageously serves as a coolant supply for the system [col 4, lines 1-12].  Thus, the knowledge of the reservoir was within the level of ordinary skill at the time and does not include knowledge only gleaned from the disclosure.  Accordingly, the rejection is maintained.
For at least the reasons above, claims 1-5 and 8-19 remain rejected.





Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763